DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment received October 11, 2022 has been entered. Claims 1 and 9 have been amended to remove some of the recited polymer binders. Support for the Amendment is provided by the originally filed claims.
Response to Arguments
	The Applicant contends that the Amendment overcomes the rejections asserted by the July 11, 2022 Non-Final Rejection. See the October 11, 2022 Remarks at 7-13.This argument is persuasive in view of the Amendment and the rejections are withdrawn.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Schramm (DE 10-2016-221298 A1), hereafter “Schramm,” in view of US2010/0075226 to Pham and Le, hereafter “PHAM”.

	Regarding claim 1, Schramm teaches a battery electrode comprising:
	an electrode coating layer comprising 1 wt% to 95 wt% Si, in this case 1 wt% to 80 wt% silicon material (p. 13, lines 511-516);
	wherein said electrode coating layer further comprises a water-soluble maleic anhydride- or maleic acid-containing polymer binder, in this case poly(acrylic-co-maleic) acid (PAMA) (p. 9, lines 363-366).
	Schramm is silent with respect to the polymer binder comprising one of the claimed maleic acid containing polymer binders.
	PHAM discloses a battery comprising a silicon anode with maleic acid containing polymer binder such as poly(methyl vinyl ether-alt-maleic acid) Li salt (abstract, ¶76, Claim 24) and that the binder provides reduced irreversible capacity and fade while also improving cycle life (¶13-14).
	Before the time of filing, it would have been obvious to one of ordinary skill in the art to have modified Schramm to comprise the maleic acid polymer binder of PHAM, such as poly(methyl vinyl ether-alt-maleic acid) Li salt. The motivation for doing so would have been to provide a binder known in the art for use with Si active material anodes that also provides improved capacity retention, reduced fade, and improved cycling life.
	Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Here, selecting the known maleic acid binder materials taught by PHAM as the binder in the electrode of Schramm would have been obvious and the motivation for doing so would have simply been to use a known binder for its known function in a silicon electrode.
	Regarding claim 3, Schramm and PHAM are relied upon as above and Schramm teaches that the conductive additive is carbon black and optionally graphite (p. 13, lines 511-516).
	Regarding claim 4, Schramm and PHAM are relied upon as above and Schramm further teaches that the functional compound comprises PAA (p. 11, lines 416-418 & p. 44, lines 1838-1840).
	Regarding claim 7, Schramm and PHAM are relied upon as above and Schramm further teaches that the battery electrode is in a lithium ion battery (p. 1, lines 10-18).
	Regarding claim 8, Schramm and PHAM are relied upon as above and the limitation “wherein the electrode coating layer is pyrolyzed” is a product-by-process limitation. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP § 2113). Here, Schramm and PHAM teach all of the positively-recited structural limitations. 
	Regarding claim 6, Schramm and PHAM are relied upon as above and Schramm teaches that the coating layer includes more than 70% silicon, in this case 1 wt% to 80 wt% silicon (p. 13, lines 511-516). Applicant is reminded that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists” (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see also MPEP § 2144.05 I.). Here, one with ordinary skill in the art would realize that providing more than 70 wt% silicon in the electrode layer would facilitate electrode operation. Therefore, it would have been obvious to have included at least 70 wt% silicon in the coating layer in order to facilitate electrode operation.
	Regarding Claim 2, Schramm and PHAM are relied upon as above and Schramm does not teach said polymer binder comprises a lithium salt of a maleic acid containing polymer. However, as discussed above with respect to Claim 1, PHAM teaches a binder comprising the claimed lithium salt of a maleic acid containing polymer. Accordingly, modifying Schramm in view of PHAM as asserted above with respect to Claim 1 results in the embodiment of instant claim 2 wherein said polymer binder comprises a lithium salt of a maleic acid containing polymer.
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Schramm in view of PHAM as applied to claim 1, above, and further in view of Jung et al. (US 2016/0064731 A1), hereinafter “Jung.”

	Regarding claim 5, Schramm does not teach the listed additives. However, Jung teaches including N,N-methylenebiascrylamide in the polymer matrix mix of a silicon-containing electrode (¶ 0011 & 0042). One with ordinary skill in the art would realize that such an additive would act as a cross-linker and improve the dispersability of silicon (¶ 0042), thereby facilitating improved electrode performance. Therefore, it would have been obvious to have included N,N-methylenebiascrylamide in the binder in order to facilitate improved electrode performance.
Claims 8-12, 14, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Schramm in view of PHAM, and further in view of Ying Jiang, Daobin Mu, Shi Chen, Borong Wu, Kailin Cheng, Luyu Li, Feng Wu, Electrochemical performance of Si anode modified with carbonized gelatin binder, Journal of Power Sources, Volume 325, 2016, Pages 630-636 (cited by Applicant), hereafter “JIANG”.

	Regarding claim 9, Schramm and PHAM are relied upon as above and Schramm teaches a method of forming a battery electrode comprising creating an electrode coating layer comprising an aqueous solution of a maleic-acid containing polymer binder, in this case poly(acrylic-co-maleic) acid (PAMA) (p. 9, lines 363-366), 1 wt% to 95 wt% Si, in this case 1 wt% to 80 wt% silicon material (p. 13, lines 511-516), from an electrode slurry, in this case an electrode paste (p. 21, lines 839-845).
	Schramm does not teach the specific maleic acid type polymer binder compounds claimed, however PHAM discloses a battery electrode comprising a maleic acid containing polymer binder for the silicon anode (abstract) and specifically exemplifies the claimed polymer binder Poly(methyl vinyl ether-alt-maleic anhydride) Li salt (as discussed above). PHAM further discloses the binders provide improved capacity retention.
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have utilized the maleic acid polymer binder of PHAM, as the maleic acid binder of Shramm. The motivation for doing so would have been to use a similar material known in the art to be suitable for use as a binder for nonaqueous battery silicon anodes as taught by PHAM.
	Schramm further teaches the current collector (p. 4, lines 148-150) and heating the electrode paste to form the electrode (p. 21, lines 839-845), but does not teach coating the slurry on the current collector and pyrolyzing the electrode coating layer.
	However, JIANG teaches Si anodes formed by coating a slurry on a current collector and pyrolyzing the electrode layer (abstract, section 2.2 casting the slurry on a Cu collector and carbonizing under argon atmosphere), the electrode layer comprising carbonized binder where carbonization of the binder in the electrode layer forms spaces which facilitate electrolyte penetration and accommodate volume change during cycling (abstract, Fig. 3). 

    PNG
    media_image1.png
    206
    513
    media_image1.png
    Greyscale

JIANG Fig. 3 illustrating carbonized electrode layer
	One with ordinary skill in the art would understand that including these steps would yield the predictable result of forming a silicon-based electrode (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); see also MPEP § 2143 I. A.). Therefore, it would have been obvious to coat the electrode film and perform a pyrolysis step in order to yield the predictable result of forming a silicon-based electrode, and in order to provide the predictable result where carbonization by pyrolysis provides spaces to accommodate volume change of the Si anode material during cycling thus improving performance as taught by JIANG.
	Regarding claim 10, Schramm, JIANG, and PHAM are relied upon as above with respect to Claim 9, and modifying Shramm in view of PHAM as asserted above results in the claimed polymer binder comprising a lithium salt of a maleic anyhydride or maleic acid containing polymer.
	Regarding claim 11, Schramm, JIANG, and PHAM are relied upon as above and Schramm teaches that the conductive additive is carbon black and optionally graphite (p. 13, lines 511-516).
	Regarding claim 14, Schramm, JIANG, and PHAM are relied upon as above and Schramm teaches that the coating layer includes more than 70% silicon, in this case 1 wt% to 80 wt% silicon (p. 13, lines 511-516). Applicant is reminded that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists” (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see also MPEP § 2144.05 I.). Here, one with ordinary skill in the art would realize that providing more than 70 wt% silicon in the electrode layer would facilitate electrode operation. Therefore, it would have been obvious to have included at least 70 wt% silicon in the coating layer in order to facilitate electrode operation.
	Regarding claim 15, Schramm, JIANG, and PHAM are relied upon as above and Schramm further teaches that the battery electrode is in a lithium ion battery (p. 1, lines 10-18).
	Regarding claim 12, Schramm, JIANG, and PHAM are relied upon as above and Schramm further teaches that the functional compound comprises PAA (p. 11, lines 416-418 & p. 44, lines 1838-1840).
	Regarding claim 8, Schramm, JIANG, and PHAM are relied upon as above. Modifying Schramm in view of JIANG as asserted above results in the claimed invention wherein the electrode coating layer is pyrolyzed.
Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Schramm, PHAM, and JIANG as applied to claim 9 above, and further in view of Jung.

	Regarding claim 13, Schramm does not teach the listed additives. However, Jung teaches including N, N-methylenebiascrylamide in the polymer matrix mix of a silicon-containing electrode (¶ 0011 & 0042). One with ordinary skill in the art would realize that such an additive would act as a cross-linker and improve the dispersability of silicon (¶ 0042), thereby facilitating improved electrode performance. Therefore, it would have been obvious to have included N, N-methylenebiascrylamide in the binder in order to facilitate improved electrode performance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2020/0083542 to Yushin et al. (previously cited) discloses a binder electrode that may comprise “many other binders and their mixtures … maleic acid and their various salts, … cyclodextrin, …” (para. 39).
US2013/0295454 to Huang et al. (previously cited) discloses silicon anode comprising at least a portion of carbonized polymer which may comprise carbonized maleic anhydride copolymers (abstract, para. 46-50).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729

/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729